Exhibit 2 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below hereby constitutes and appoints each and any of: E. Roe Stamps, IV, Stephen G. Woodsum, Gregory M. Avis, Martin J. Mannion, Bruce R. Evans, Thomas S. Roberts, Walter G. Kortschak, Joseph F. Trustey, Kevin P. Mohan, Peter Y. Chung, Scott C. Collins and Robin W. Devereux his true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities (until revoked in writing) to sign any and all instruments, certificates and documents required to be executed on behalf of himself individually or on behalf of each or any of the entities listed on the attached Exhibit A, on matters pursuant to: (a) Sections 13 and 16 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and any and all regulations promulgated thereunder, and (b) any written ballot or proxy with respect to the investment securities owned by any of the foregoing, and to file the same, with all exhibits thereto, and any other documents in connection therewith, with the Securities and Exchange Commission, and with any other entity when and if such is mandated by the Exchange Act or by the By-laws of the National Association of Securities Dealers, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary fully to all intents and purposes as he or she might or could do in person thereby ratifying and confirming all that said attorney-in-fact and agent, or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. The undersigned hereby acknowledges that this Power of Attorney supercedes, revokes and terminates any power of attorney executed by the undersigned prior to the date hereof for the purposes listed above. [Exhibit A and Signature Pages Follow] Power of Attorney Exhibit A Summit Ventures, L.P. Summit Partners Blocker, Inc. Summit Ventures II, L.P. Summit Partners FF Corp SV Eurofund, C.V. Summit Partners Holdings, L.P. Summit Ventures III, L.P. Summit Partners II, L.P. Summit Ventures IV, L.P. Summit Partners III, L.P. Summit Ventures V, L.P. Summit Partners IV, L.P. Summit V Companion Fund, L.P. Summit Partners LLC Summit V Advisors Fund, L.P. Summit Partners SD II, LLC Summit V Advisors Fund QP, L.P. Summit Partners SD, L.P. Summit Ventures VI-A, L.P. Summit Partners V, L.P. Summit Ventures VI-B, L.P. Summit Partners VI (GP), L.P. Summit VI Advisors Fund, L.P. Summit Partners VI (GP), LLC Summit VI Entrepreneurs Fund L.P. SV International, L.P. Summit Subordinated Debt Fund, L.P. SWC Holdings Co. Summit Subordinated Debt Fund II, L.P. Summit Investment Holdings Trust Summit Accelerator Fund, L.P. Summit Investment Holdings Trust II Summit Founders' Fund, L.P. Summit Investors Holdings Trust Summit Founders' Fund II, L.P. Summit Master Company, LLC Summit Accelerator Founders' Fund, L.P. Summit Partners Holding GmBh Summit Investors, L.P. Summit Partners Sarl Summit Investors II, L.P. Summit Partners, L.P. Summit Investors III, L.P. Summit Partners, Ltd. Summit Investors (SAF) IV, L.P. Summit UK Advisory LLC Summit Investors VI, L.P. Summit/Meditech LLC Summit Incentive Plan, L.P. SV VI-B Bennington Blocker Corp Summit Incentive Plan II, L.P. SV VI-B Bennington Holdings LP SP (1984), LP (f/k/a Summit Partners, L.P.) SD II Bennington Blocker Corp S-K Investment Corp SV VI-B Commnet CommonBlocker Corp. Stamps, Woodsum & Co. SV VI-B Commnet Holdings, L.P. Stamps, Woodsum & Co. II SV VI-B Commnet PreferredBlocker Corp. Stamps, Woodsum & Co. III SV VI-B Eyeglass Common Blocker Stamps, Woodsum &Co. IV SV VI-B Eyeglass Holdings LP Summit Accelerator Management, LLC SV VI-B Eyeglass Preferred Blocker Summit Accelerator Management, LP SD II Eyeglass Holdings LP Summit Accelerator Partners, LLC Summit Accelerator Partners, LP IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 7th day of July, 2004. /s/ Walter G. Kortschak Walter G.
